Case: 21-10153     Document: 00515937088         Page: 1     Date Filed: 07/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-10153                          July 14, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kayode Gbologade Oyedepo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-459-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Kayode
   Gbologade Oyedepo has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Oyedepo has filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10153     Document: 00515937088          Page: 2   Date Filed: 07/14/2021




                                   No. 21-10153


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein, as well as Oyedepo’s response. It is dispositive that the
   Government has declined to waive the untimeliness of the appeal. See United
   States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Accordingly,
   without prejudice to a future 28 U.S.C. § 2255 motion that Oyedepo may file,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2